Citation Nr: 0624525	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-17 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for depression.  



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel





INTRODUCTION

The veteran had active military service from February 1975 to 
August 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2004 rating 
decisions by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.  

In August 2005, the Board denied the veteran's claim for 
service connection for depression and remanded to the RO for 
additional development the claim for service connection for a 
low back disability.  The veteran appealed the Board's 
decision with regard to the denial of his claim for service 
connection for depression to the United States Court of 
Appeals for Veterans Claims (Court).  After being notified of 
the veteran's death, the Court issued an April 2006 Order in 
which it vacated the Board's August 2005 decision with regard 
to the denial of the claim for service connection for 
depression and dismissed the veteran's appeal for lack of 
jurisdiction.  


FINDING OF FACT

On April 7, 2006, the Board was notified per the Court's 
Order that the veteran had died in December 2005, while his 
appeal was pending before the Court.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal of an August 2005 Board decision which, inter alia, 
denied his claim for service connection for depression.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Because of the veteran's 
death, the Court has vacated the Board's August 2005 denial 
of the veteran's claim for service connection for depression 
and returned the case to VA.  The Board likewise must dismiss 
the appeal, to include the remanded claim for service 
connection for a low back disability.  The veteran's appeal 
has become moot by virtue of his death.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  Additionally, this dismissal does not 
affect any rating determination that may have been entered by 
the RO pursuant to the Board's August 2005 remand and which 
was promulgated prior to the veteran's death.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


